 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD LEE TURNER,                                   1:19-cv-01422 JDP (HC)

12                       Petitioner,
                                                           ORDER TRANSFERRING CASE TO THE
13             v.                                          SACRAMENTO DIVISION OF THE
                                                           EASTERN DISTRICT OF CALIFORNIA
14    RALPH DIAZ,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a habeas corpus action pursuant to

18   28 U.S.C. § 2254, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915.

20          The petitioner is currently in custody at the California Medical Facility of Solano County,

21   which is part of the Sacramento Division of the Eastern District of California. Therefore, the

22   petition should have been filed in the U.S. District Court in Sacramento.

23          Pursuant to Local Rule 120(f), a civil action that has not been commenced in the proper

24   court may, on the court’s own motion, be transferred to the proper court. Therefore, I will
25   transfer this action to the Sacramento Division. Good cause appearing, IT IS HEREBY
26   ORDERED that:
27          1. This action is transferred to the Sacramento Division of the Eastern District of
28          California; and
                                                       1
 1            2. All future filings shall reference the new Sacramento case number assigned and shall

 2            be filed at:
 3
                                    United States District Court
 4                                  Eastern District of California
                                    501 “I” Street, Suite 4-200
 5                                  Sacramento, CA 95814
 6

 7            3. This court has not ruled on petitioner’s request to proceed in forma pauperis.
 8

 9
     IT IS SO ORDERED.
10

11
     Dated:      October 16, 2019
12                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15   No. 206
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
